Miller, Justice:
In this original mandamus, the relators1 seek to compel the Governor2 to restore a 2% cut in the expenditures authorized by the Legislature for public education in the 1981 fiscal year. The expenditure cut was ordered by the Governor on April 2, 1981, in a memorandum addressed to all State government agencies. The memorandum made a general reference to the adverse effect on the General Revenue Fund resulting from the 1981 coal strike.3 The memorandum required a 2% reduction in the overall expenditures, which was stated to require an approximate 10% reduction in fourth quarter expenditures.4
*74The Governor in ordering the expenditure cutback relied upon W. Va. Code, 5A-2-23, which states:
“If the governor determines that the amounts, or parts thereof, appropriated from the general revenue cannot be expended without creating an overdraft or deficit in the general fund, he may instruct the commissioner to reduce equally and pro rata all appropriations out of general revenue in such a degree as may be necessary to prevent an overdraft or a deficit in the general fund.”
Relators take the position that because our Constitution and case law interpreting it give public education a preferred position, the Governor cannot reduce expenditures authorized by the Legislature for public education. As a secondary position, the relators argue that if a deficit is threatened the Governor should have utilized the classification provision of W. Va. Code, 5A-2-25,5 instead of the pro rata provisions of W. Va. Code, 5A-2-23.
The Attorney General, answering for the respondents in a thorough and excellent brief, contends that this case is controlled by our earlier case of Board of Education of Wyoming County v. Board of Public Works, 144 W. Va. 593, 109 S.E.2d 552 (1959). We do not agree since it is clear that the Wyoming County case dealt primarily with whether the delegation to the executive branch of the power to cut expenditures violated the separation of powers clause found in Article V, Section 1 of the West Virginia Constitution.6 This Court concluded that the delegation did *75not violate the separation of powers provision. The Court, however, did not consider the issue of whether public education enj oyed a priority standing which would in effect constrain the Governor’s ability to require public education agencies to accept a pro rata reduction in expenditures along with other executive agencies. This is the issue that we have in the present case.
In light of our recent opinion in Pauley v. Kelly, 162 W. Va. 672, 255 S.E.2d 859 (1979), where we discussed in detail the “thorough and efficient” school system clause of our State Constitution,7 there is no need for a prolonged discussion of the constitutionally favored status of public education in this State.
The “thorough and efficient” clause and its related financing provision in Article XII, Section 5 of our Constitution8 have, from our earliest cases, been held to require adequate funding of our public school system. In Kuhn v. Board of Education, 4 W. Va. 499, 509 (1871), this point was made:
“From this clause it is plain, the people intended that the ‘thoroughness’ and ‘efficiency’ of the system of free schools, adopted by the legislature, should in no wise be prejudiced by the want of ample means. They make it obligatory upon the legislature to provide for the support of such schools, not only ‘by appropriating thereto the interest of the invested school fund,’ &c., but also *76by ‘general taxation on persons and property or otherwise,’ thus placing in the hands of the legislature, for that purpose, plenary, if not absolute, power.”
Certainly, Kuhn’s statements have been followed and expanded in a number of our later cases to confer a constitutionally preferred status on public education, as revealed by their syllabus points. E.g., Pauley v. Kelly, 162 W. Va. 672, 255 S.E.2d 859 (1979);9 State ex rel. Brotherton v. Blankenship, 157 W. Va. 100, 207 S.E.2d 421 (1973);10 State ex rel. Trent v. Sims, 138 W. Va. 244, 77 S.E.2d 122 (1953).11
The Attorney General argues that other of our constitutional provisions suggest that there is some diminished constitutional primacy for public education. In particular, he points to the voters’ repeal of the State Capitation Tax in November of 1970 which abolished the one dollar capitation tax on all male inhabitants over the age of twenty-one years. This tax was formerly in Article XII, Section 5, and was payable to the school fund. We do not ascribe the repeal of this tax to an intent to diminish the constitutionally preferred status of public education but rather it was aimed at avoiding the collection of a cumbersome nuisance tax. A reading of former W. Va. Code, 11-7-1 (1931) demonstrates the collection complexity of the tax.
*77The Attorney General also points out that at the time Article VI, Section 51 of our Constitution was revised in 1968 under what was known as the Modern Budget Amendment, Chapter 15, 1968 Acts of the Legislature, it omitted the provisions of subsection B(2), relating to an itemized appropriation “for the aid of public schools in conformity with the laws of the State,.. .”12 He argues that this omission reflects an intention to diminish the preferred status of public education. Because of the generality of the ballot form of the 1968 Modern Budget Amendment and the fact that there was no reference to any change in aid to public education, we refuse to impute an intent on the part of the voters to diminish the constitutionally preferred status of public education.13
*78Finally, the Attorney General points out that while Article X, Section 5 of our Constitution relating to the power of taxation specifically mentions the support of free schools,14 there is no counterpart reference to public schools in Article X, Section 4 relating to the State debt.15 The answer to this is that Article X, Section 4 does not mention any of the categories set out in Section 5 of Article X. The two provisions are designed to serve two different purposes. Section 4 is basically a constitutional prohibition against State debt, while Section 5 sets out generally the State’s power of taxation. We do not read Article X, Section 4 as indicating a countervailing constitutional view against the constitutional importance of public education.
In the final analysis, we conclude that the provisions of Article XII, Section 1, et seq., as well as Article X, Section 5 of our Constitution, when construed in the light of our *79prior cases, gives a constitutionally preferred status to public education in this State.
The constitutional preference for public education in the context of this case simply means that in order for the pro rata provisions of W. Va. Code, 5A-2-23, to operate against public education, the State must develop a factual basis to show that there will be a deficit in the general revenue fund substantial enough to necessitate the reduction in expenditures for public education. This factual justification must be done in advance of the order cutting expenditures for public education for it is this record that will justify the issuance of the order. This requirement of a factual showing is analogous to the United States Supreme Court’s rule in desegregation cases where once the constitutional status is found to have been impaired, the burden shifts to the state to factually demonstrate that the apparent constitutional breach arose from independent non-constitutional factors. It in effect places an affirmative duty on public officials to demonstrate they have eliminated segregation. Columbus Board of Education v. Penick, 443 U.S. 449, 61 L.Ed.2d 666, 99 S.Ct. 2941, reh. den., 444 U.S. 887, 62 L.Ed.2d 121, 100 S.Ct. 186 (1979); Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 28 L.Ed.2d 554, 91 S.Ct. 1267, reh. den., 403 U.S. 912, 29 L.Ed.2d 689, 91 S.Ct. 2200, 2201 (1971); see also Regents of the University of California v. Bakke, 438 U.S. 265, 320, 57 L.Ed.2d 750, 790, 98 S.Ct. 2733, 2764 (1978). In this sense, we place an affirmative burden on the State to factually demonstrate the financial necessity of cutting back on the expenditures for public education which has been accorded a constitutional preference.
We also make the analogy to the familiar equal protection principles that hold that once a given activity or right is found to be protected by a constitutional or fundamental principle, the State may not impinge on the right without showing a compelling State interest. State ex rel. Bromelow v. Daniel, 163 W. Va. 532, 258 S.E.2d 119, 120 (1979); Pauley v. Kelly, 162 W. Va. 672, 255 S.E.2d 859, 878 (1979); Woodring v. Whyte, 161 W. Va. 262, 242 S.E.2d 238, 245 (1978); State ex rel. Piccirillo v. City of Follansbee, 160 W. Va. 329, 233 S.E.2d *80419, 422 (1977); Cimino v. Board of Education, 158 W. Va. 267, 210 S.E.2d 485, 490 (1974).
Here, the respondents made no such compelling factual record. The April 2, 1981, memorandum made only a reference to the loss of revenue from the coal strike. Exhibit No. 2, attached to respondents’ answer, is a copy of a letter addressed to the Governor from the State Tax Commissioner and the Commissioner of Finance and Administration, which contains the conclusionary analysis that the strike will cause a loss of revenue of $16 million per month.16
There was no attempt in the April 2,1981, memorandum, which served as the official document to order the expenditure cutback, to specify what particular sources were involved in the $16 million estimated revenue loss. Nor was there any demonstration as to whether the revenues for the General Revenue Fund for fiscal 1980-81 were ahead or behind the annual estimates. Moreover, there was no showing in the memorandum that the General Revenue Fund could not be supplemented from other sources.17 Finally, there was no demonstration as to the *81position of the various spending units with regard to how much they had expended from their various fiscal appropriations. This information is not difficult to obtain since W. Va. Code, 5A-2-15 and 17 require all spending officers to submit to the Commissioner of Finance and Administration thirty days in advance of each quarter of the fiscal year a request for an allotment in accordance with its approved expenditure schedule. The purpose of these statutes is to enable the Commissioner to determine if the expenditures are in line with the appropriations and whether a potential deficit exists. State ex rel. West Virginia Board of Education v. Miller, 153 W. Va. 414, 168 S.E.2d 820 (1969).
We, therefore, conclude that because of public education’s constitutionally preferred status in this State, expenditures for public education cannot be reduced under W. Va. Code, 5A-2-23, in the absence of a compelling factual record to demonstrate the necessity therefor.18
Because there is an absence of such factual record in this case, we award the writ of mandamus to compel restoration of the expenditures reduced for public education.

Writ Awarded.


 Two cases were filed, one by the Board of Education of Kanawha County (No. 15227) and the other by the West Virginia Board of Education (No. 15241). Since they involve the same issues, the cases were consolidated.


 Other named respondents were Arnold Margolin, Commissioner of Finance and Administration; Glen B. Gainer, Auditor; and Larrie Bailey, Treasurer.


 The national coal strike between the United Mine Workers of America and the National Bituminous Coal Operators resulted from the expiration of their collective bargaining agreement on March 27, 1981, and the failure to agree on a new contract.


 The pertinent language from the Governor’s April 2, 1981, memorandum is:
“While the strike continues, however, we must consider and account for its effect on the General Revenue Fund. As Governor, I have determined that this condition makes it appropriate to invoke the provisions of West Virginia Code 5A-2-23, and have therefore instructed the Commissioner of Finance and Administration to take measures necessary to reduce the expenditures of all appropriations (including regular, supplemental and reap-propriations) out of the General Revenue Fund for fiscal year 1981 by 2%. The two percent reduction of fiscal year 1981 expenditure authority should result in a reduction of approximately 10% of *74fourth quarter expenditure authority for most agencies funded by general revenues.”


 Since we have resolved the case under a construction of W. Va. Code, 5A-2-23, we decline to address relators’ secondary argument based on W. Va. Code, 5A-2-25, which provides that where the reduction of expenditures authorized by W. Va. Code, 5A-2-23 and 24, “will dangerously impair the existence of the essential services of government,” the Governor may then invoke the classification plan set out in the statute.


 The Board of Education of Wyoming County case was brought against the Board of Public Works, which prior to the 1968 amendment to Article VI, Section 51 of the West Virginia Constitution had the executive budget-making authority. Upon ratification of the Modern *75Budget Amendment on November 5,1968, (Article VI, Section 51), the executive budget-making authority was given to the Governor.


 The “thorough and efficient” clause is found in Article XII, Section 1:
“The legislature shall provide, by general law, for a thorough and efficient system of free schools.”


 Article XII, Section 5, states:
“The legislature shall provide for the support of free schools by appropriating thereto the interest of the invested ‘school fund,’ the net proceeds of all forfeitures and fines accruing to this State under the laws thereof and by general taxation of persons and property or otherwise. It shall also provide for raising in each county or district, by the authority of the people thereof, such a proportion of the amount required for the support of free schools therein as shall be prescribed by general laws.”


 Syllabus Point 5 of Pauley states:
“The Thorough and Efficient Clause contained in Article XII, Section 1 of the West Virginia Constitution requires the Legislature to develop a high quality State-wide education system.”


 Syllabus Point 9 of Brotherton holds:
“Inasmuch as our Constitution provides in Article 12, Section 1 thereof that the Legislature shall provide for a thorough and efficient system of free schools, the action of the Governor, in eliminating in their entirety the funds provided for that purpose, constitutes an abuse of discretion and will not be permitted.”


 The pertinent portion of Syllabus Point 26 of Sims is:
“Under Section 1, Article XII, West Virginia Constitution, there is an absolute and mandatory duty on the part of the Legislature to ‘provide, by general law, for a thorough and efficient system of free schools’; but any appropriation or appropriations made for that purpose, or for any other purpose, shall be made in conformity with Section 51, Article VI, West Virginia Constitution.”


 Former Article VI, Section 51, Subsection B(2) provided:
“Second: Each budget shall be divided into two parts, and the first part shall be designated “Governmental Appropriations” and shall embrace an itemized estinjfete of the appropriations: (1) for the Legislature as certified to the board of public works in the manner hereinafter provided; (2) for the executive department; (3) for the judiciary department, as provided by law, certified to the Governor by the auditor; (4) to pay and discharge the principal and interest of any debt of the State of West Virginia hereafter created in conformity with the Constitution, and all laws enacted in pursuance thereof; (5) for the salaries payable by the State under the Constitution and laws of the State; (6) for the aid of public schools in conformity with the laws of the State; (7) for such other purposes as are set forth in the Constitution and laws made in pursuance thereof.” [Emphasis added]
The reference to aid to public education is not in the present counterpart, Article VI, Section 51, Subsection B(3):
“Each budget shall embrace an itemized estimate of the appropriations, in such form and detail as the governor shall determine or as may be prescribed by law: (a) For the legislature as certified to the governor in the manner hereinafter provided; (b) for the executive department; (c) for the j udiciary department, as provided by law, certified to the governor by the auditor; (d) for payment and discharge of the principal and interest of any debt of the State created in conformity with the Constitution, and all laws enacted in pursuance thereof; (e) for the salaries payable by the State under the Constitution and laws of the State; (f) for such other purposes as are set forth in the Constitution and in laws made in pursuance thereof.”


 The official ballot for the 1968 Modern Budget Amendment is as follows:
*78“NO. 1 MODERN BUDGET AMENDMENT
“The purpose of this proposed Amendment is to improve and simplify the budget making process by vesting in the Governor the responsibility for preparing the state budget for consideration by the Legislature.
“FOR RATIFICATION □
“AGAINST RATIFICATION □”


 It is not without significance in terms of the constitutional preference of public education that Article X, Section 5 mentions “the payment of the state debt, and interest thereon, the support of free schools, and the payment of the annual estimated expenses of the State...” [Emphasis added] The full text of Article X, Section 5 is:
“The power of taxation of the legislature shall extend to provisions for the payment of the state debt, and interest thereon, the support of free schools, and the payment of the annual estimated expenses of the State; but whenever any deficiency in the revenue shall exist in any year, it shall, at the regular session thereof held next after the deficiency occurs, levy a tax for the ensuing year, sufficient with the other sources of income, to meet such deficiency, as well as the estimated expenses of such year.”


 Article X, Section 4 provides:
“No debt shall be contracted by this State, except to meet casual deficits in the revenue, to redeem a previous liability of the State, to suppress insurrection, repel invasion or defend the State in time of war; but the payment of any liability other than that for the ordinary expenses of the State, shall be equally distributed over a period of at least twenty years.”


 The entire text of the Commissioners’ letter is:
“Given the uncertainty as to how long the current coal strike may last, the State is confronted with the economic reality that the General Revenue Fund collections will fall short of the original estimates. In order to maintain services and at the same time ensure that the State does not incur a deficit, we respectfully recommend that you invoke the provisions contained in Chapter 5A-2-23 of the West Virginia Code.
“Our analysis of the strike indicates that we can expect to lose approximately $16,000,000 for each month the strike lasts. Therefore, we are facing the possibility of losing approximately $32,000,000 on a cash flow basis for the remainder of Fiscal Year 1980-81. Based on the information that is currently available, we would recommend a two percent pro-rata reduction of all appropriations out of the General Revenue Fund. We believe it would be sound and prudent fiscal policy for you to take the necessary steps to have an expenditure reduction program implemented as soon as possible.”


 Respondents’ brief, p. 48, contains this statement as to actions taken by the Governor after the April 2,1981, cutback on expenditures in regard to public education:
*81“[H]e determined to make an effort to return the full amount of the funds reduced from the appropriation for state aid to schools by transferring the necessary funds for that purpose from federal revenue sharing funds; that such a transfer and appropriation of such funds in the amount of $8,800,000.00 was included in his call to the 1981 First Special Session of the Legislature which convened on May 4, 1981; that the Legislature, after maturely considering all the fiscal information and other pertinent facts and circumstances available to it, appropriated the sum of $3,000,000.00 to an acount by which the Respondent Governor could provide relief to any county board of education, and especially those which demonstrated that the subject two percent reduction would adversely affect the thorough and efficient system of free schools in its county; ...”


 Although the point was not raised in this case, it would seem clear that the Governor could elect to order under W. Va. Code, 5 A-2-23, a pro rata reduction in expenditures from other agencies which do not enjoy constitutionally preferred status, without the necessity of a compelling factual showing of deficit conditions.